[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CONCERNING THE POLITICAL "POLL"
This concerns a political poll which was performed in Hamden in 1989. The issue which involves the plaintiff's desire to see the poll came before the court in the plaintiff's motion requesting a capias ordering the pollster to produce the poll in court. The motion was denied by Judge Celotto in File Document #122 on August 30, 1990 with the denial reaffirmed by him on a motion to reargue in File Document #127 on September 14, 1990.
At this court's direction, the defendants gave a copy of the poll to the court and it was reviewed by the court in camera.
However the issue concerning the plaintiff's request to obtain a copy of the poll is now legally before this court, it is denied.
THOMAS J. O'SULLIVAN, TRIAL REFEREE CT Page 1763